Case 1:18-cv-14114-JHR-JS Document 28 Filed 05/24/19 Page 1 of 3 PageID: 903

                                                                      55 Madison Avenue, Suite 400
 The Atkin Firm, LLC                                                         Morristown, NJ 07960
              Attorneys at Law                                        400 Rella Boulevard, Suite 165
                                                                                 Suffern, NY 10901
 By: John C. Atkin, Esq.*                                             Tel: (973) 285-3239
   ---                                                                Fax: (833) 693-1201
 * Member of NJ, NY, and PA Bar                                       Email: JAtkin@atkinfirm.com




                                          May 24, 2019

Via ECF and First Class Mail

The Honorable Joel Schneider, U.S.M.J.
United States District Court for the District of New Jersey
Mitchell H. Cohen Building & U.S. Courthouse
4th & Cooper Streets
Camden, NJ 08101

       Re:     Strike 3 Holdings, LLC v. John Doe subscriber assigned IP address
               173.71.68.16
               Dkt. No. 1:18-cv-02674-RBK-JS

               Strike 3 Holdings, LLC v. John Doe subscriber assigned IP address
               76.116.36.190
               Dkt. No. 1:18-cv-12585-JBS-JS

               Strike 3 Holdings, LLC v. John Doe subscriber assigned IP address
               76.116.76.28
               Dkt. No. 1:18-cv-12586-JHR-JS

               Strike 3 Holdings, LLC v. John Doe subscriber assigned IP address
               73.160.162.60
               Dkt. No. 1:18-cv-14114-JHR-JS

Judge Schneider:

         As Your Honor is aware, I represent Plaintiff Strike 3 Holdings, LLC (“Strike 3”) in the
above-referenced matters. I write pursuant to the Court’s previous permission allowing the parties
to file supplemental submissions in these matters in advance of the upcoming hearing.

        As we previously advised the Court, after hearing oral argument on an order to show cause
why the Court should not follow the reasoning of Judge Lamberth as set forth in Strike 3 Holdings,
LLC v. Doe, 351 F. Supp. 3d 160 (D.D.C. 2018) and a motion to quash, Judge Waldor discharged
the order to show cause and requested that Strike 3 submit additional information concerning its
reliance on Maxmind, Inc.’s geolocation technology to establish a prima facie showing of
Case 1:18-cv-14114-JHR-JS Document 28 Filed 05/24/19 Page 2 of 3 PageID: 904
Hon. Joel Schneider
May 24, 2019


jurisdiction and venue before ruling on the defendant’s motion to quash.1 See Strike 3 Holdings,
LLC v. Doe, Dkt. No. 18-02674. I enclose the following certifications, which are similar to those
submitted before Judge Waldor, for the Court’s consideration:

   1. Certifications of Emilie Kennedy and Tobias Fieser in Dkt. No. 18-02674.
      Attached as Exhibit A and B, respectively.

   2. Certifications of Emilie Kennedy and Tobias Fieser in Dkt. No. 18-12585.
      Attached as Exhibit C and D, respectively.

   3. Certifications of Emilie Kennedy and Tobias Fieser in Dkt. No. 18-12586.
      Attached as Exhibit E and F, respectively.

   4. Certifications of Emilie Kennedy and Tobias Fieser in Dkt. No. 18-14114.
      Attached as Exhibit G and H, respectively.

        In addition, I enclose a copy of a recent decision issued in Strike 3 Holdings, LLC v. Doe,
No. 18-01490, 2019 WL 1529339 (W.D.N.Y. Apr. 8, 2019), in which Judge Wolford denied a
motion to quash made by a John Doe Defendant, and in doing so, provided an extended discussion
of why she declined to follow the reasoning set forth in the opinion issued by Judge Lamberth in
Strike 3 Holdings, LLC v. Doe, 351 F. Supp. 3d 160 (D.D.C. 2018). A copy of this opinion is
attached as Exhibit I.

       This opinion is part of a growing trend among courts – including courts within this Circuit
– expressly declining to follow Judge Lamberth’s opinion. See, e.g., Strike 3 Holdings, LLC v.
Doe, No. 18-2211, 2019 WL 1778054 (D.D.C. Apr. 23, 2019); Strike 3 Holdings, LLC v. Doe, No.
18-5223, 2019 WL 1429331 (E.D. Pa. Mar. 29, 2019); Strike 3 Holdings, LLC v. Doe, No. 18-
02637, 2019 WL 935390 (E.D. Cal. Feb. 26, 2019); Strike 3 Holdings, LLC v. Doe, No. 18-5238,
ECF No. 10 (E.D. Pa. Feb. 11, 2019).

        However, in full candor to the tribunal, I note that one court in the District of Columbia
has dismissed a Strike 3 matter based on Judge Lamberth’s opinion, holding that Strike 3’s
arguments in response to an order to show cause why the matter should not be dismissed for the
reasons set forth by Judge Lamberth were “essentially an objection” to Judge Lamberth’s opinion,
which the court held it “simply cannot reconsider.” Strike 3 Holdings v. Doe, Dkt. No. 18-1896,
ECF No. 7 (Mar. 27, 2019). A copy of this Order is attached hereto as Exhibit J. Importantly,
this decision does not contain an endorsement of Judge Lamberth’s reasoning, but rather the plain
(and incorrect) conclusion that the D.C. magistrate judge was required to follow Judge Lamberth’s
decision. But see Strike 3 Holdings, LLC v. Doe, No. 18-2211, 2019 WL 1778054 (D.D.C. Apr.
23, 2019) (declining to follow Judge Lamberth’s opinion). Although magistrate judges are not, in
fact, bound by the decisions of district court judges, see Abreu v. Verizon of New York, Inc., No.

       1 Judge Waldor discharged similar orders in two (2) other matters, as well, and because
there were no motions to quash pending, also granted Strike 3’s request to conduct early discovery
in both matters. Dkt. No. 18-14134, ECF Nos. 12, 13; Dkt. No. 18-14124, ECF Nos. 12, 14.
Case 1:18-cv-14114-JHR-JS Document 28 Filed 05/24/19 Page 3 of 3 PageID: 905
Hon. Joel Schneider
May 24, 2019


15-58, 2018 WL 1401326 (E.D.N.Y. Mar. 20, 2018), any procedural concerns Judge Robinson
may have felt prevented her from “reconsider[ing]” Judge Lamberth’s in-district decision are
obviously not present in these District of New Jersey matters before Your Honor.

       I look forward to the opportunity to discuss these matters further with you at the hearing
scheduled for 10:00 a.m. on May 31, 2019. As the Court requested, Ms. Emilie Kennedy, Mr.
Stephen M. Bunting, and Mr. John Pasquale will all be in attendance and available to testify to
answer any questions the Court may have concerning Strike 3’s application(s) for early discovery
and their supporting declarations.

       Thank you for your attention to this matter.

                                                           Respectfully submitted,

                                                           /s/ John C. Atkin

                                                           John C. Atkin

Encl.
cc:   All Counsel of Record (via ECF)
